[Cite as State v. Meeks, 2019-Ohio-4124.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-19-24

        v.

JESSICA J. MEEKS,                                         OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 18 02 0030

                                      Judgment Affirmed

                            Date of Decision: October 7, 2019




APPEARANCES:

        William T. Cramer for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-19-24


ZIMMERMAN, P.J.

          {¶1} Defendant-appellant, Jessica J. Meeks (“Meeks”), appeals the May 13,

2019 judgment entry of sentence of the Logan County Court of Common Pleas. We

affirm.

          {¶2} On February 13, 2018, the Logan County Grand Jury indicted Meeks

on: Counts One, Two, and Three of involuntary manslaughter in violation of R.C.

2903.04(A), (C), first-degree felonies; Count Four of corrupting another with drugs

in violation of R.C. 2925.02(A)(3), (C)(1), a second-degree felony; Count Five of

trafficking in heroin in violation of R.C. 2925.03(A)(2), (C)(6)(a), a fifth-degree

felony; Count Six of aggravated trafficking in drugs in violation of R.C.

2925.03(A)(1), (C)(1)(a), a fourth-degree felony; and Count Seven of engaging in a

pattern of corrupt activity in violation of R.C. 2923.32(A)(1), (B)(1), a first-degree

felony. (Doc. No. 1). On February 16, 2018, Meeks appeared for arraignment and

entered pleas of not guilty. (Doc. No. 11).

          {¶3} On April 10, 2018, under a superseding indictment, the Logan County

Grand Jury indicted Meeks on the same counts; however, the predicate offenses

associated with Counts One, Two, and Three were amended. (Doc. No. 24). The

superseding indictment also amended the dates of the offenses as described in

Counts Three and Seven. (Id.). On April 13, 2018, Meeks appeared for arraignment

and entered pleas of not guilty to the superseding indictment. (Doc. No. 34).


                                         -2-
Case No. 8-19-24


         {¶4} On May 8, 2018, under a second superseding indictment, the Logan

County Grand Jury indicted Meeks on the counts of which she was indicted for in

the original indictment retaining only the date amendments from the first

superseding indictment. (Doc. No. 37). Meeks appeared for arraignment on May

14, 2018 and entered pleas of not guilty to the second superceding indictment. (Doc.

No. 45).

         {¶5} On March 4, 2019, Meeks withdrew her pleas of not guilty and entered

guilty pleas, under a written plea agreement, to an amended indictment. (Doc. No.

220). Specifically, in exchange for her guilty pleas, the State amended Count One

to reckless homicide in violation of R.C. 2903.041(A), (B), a third-degree felony,

and Count Seven to engaging in a pattern of corrupt activity in violation of R.C.

2923.32(A)(1), a second-degree felony, and dismissed Counts Two, Three, Four,

Five, and Six. (Id.). The trial court accepted Meeks’s guilty pleas, dismissed Counts

Two, Three, Four, Five, and Six, and ordered a presentence investigation (“PSI”).

(Id.).

         {¶6} On April 8, 2019, the trial court sentenced Meeks to 36 months in prison

on Count One, eight years in prison on Count Seven, and ordered the terms be served

consecutively for an aggregate sentence of eight years and 36 months. (Doc. No.

225). The trial court filed its judgment entry of sentence on April 9, 2019.1 (Id.).


1
 On May 13, 2019, the trial court filed a nunc pro tunc sentencing entry correcting a clerical error. (Doc.
No. 254).

                                                   -3-
Case No. 8-19-24


       {¶7} Meeks filed a notice of appeal on May 6, 2019, and raises two

assignments of error for our review. (Doc. No. 245). For ease of discussion, we

will discuss Meeks’s assignments of error together.

                           Assignment of Error No. I

       Maximum consecutive prison               terms   were   clearly   and
       convincingly contrary to law.

                           Assignment of Error No. II

       Clear and convincing evidence demonstrates that the record does
       not support maximum consecutive prison terms.

       {¶8} In her assignments of error, Meeks argues that the trial court erred by

imposing the maximum term of imprisonment. In particular, Meeks argues that her

sentenced is unsupported by the record. Further, Meeks argues that her sentence is

clearly and convincingly contrary to law because the trial court engaged in “minimal

discussion” regarding the sentencing factors, and focused too heavily on punishing

the offender under R.C. 2929.11(A) and the negotiated-plea agreement at the

sentencing hearing. (Appellant’s Brief at 8).

                                Standard of Review

       {¶9} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,


                                        -4-
Case No. 8-19-24


¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                        Analysis

       {¶10} “It is well-established that the statutes governing felony sentencing no

longer require the trial court to make certain findings before imposing a maximum

sentence.” State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 29,

citing State v. Dixon, 2d Dist. Clark No. 2015-CA-67, 2016-Ohio-2882, ¶ 14

(“Unlike consecutive sentences, the trial court was not required to make any

particular ‘findings’ to justify maximum prison sentences.”) and State v. Hinton, 8th

Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 9 (“The law no longer requires the

trial court to make certain findings before imposing a maximum sentence.”).

Rather, “‘trial courts have full discretion to impose any sentence within the statutory

range.’”    State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶ 9,

quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. In this case,

as a third-degree felony, reckless homicide, carries a non-mandatory sanction of 9-

months to 36-months imprisonment. R.C. 2903.041(A); 2929.13(D) (2016) (current

version at R.C. 2929.13(D) (2019)); 2929.14(A)(3)(b) (2016) (current version at


                                           -5-
Case No. 8-19-24


R.C. 2929.14(A)(3)(b) (2019)). As a second-degree felony, engaging in a pattern

of corrupt activity, carries a non-mandatory sanction of two-years to eight-years

imprisonment. R.C. 2923.32(A)(1), (B)(1); 2929.13(D); 2929.14(A)(2)(b) (2016)

(current version at R.C. 2929.14(A)(2)(b) (2019)). Because the trial court sentenced

Meeks to 36 months in prison on Count One and eight years in prison on Count

Two, the trial court’s sentences fall within the statutory range. “[A] sentence

imposed within the statutory range is ‘presumptively valid’ if the [trial] court

considered applicable sentencing factors.” Maggette at ¶ 31, quoting State v.

Collier, 8th Dist. Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15.

       {¶11} “R.C. 2929.11 provides, in pertinent part, that the ‘overriding purposes

of felony sentencing are to protect the public from future crime and to punish the

offender.’” Smith at ¶ 10, quoting R.C. 2929.11(A). “In advancing these purposes,

sentencing courts are instructed to ‘consider the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender, and

making restitution to the victim of the offense, the public, or both.’” Id., quoting

R.C. 2929.11(A). “Meanwhile, R.C. 2929.11(B) states that felony sentences must

be ‘commensurate with and not demeaning to the seriousness of the offender’s

conduct and its impact upon the victim’ and also be consistent with sentences

imposed in similar cases.” Id., quoting R.C. 2929.11(B). “In accordance with these

principles, the trial court must consider the factors set forth in R.C. 2929.12(B)-(E)


                                         -6-
Case No. 8-19-24


relating to the seriousness of the offender’s conduct and the likelihood of the

offender’s recidivism.” Id., citing R.C. 2929.12(A). “‘A sentencing court has broad

discretion to determine the relative weight to assign the sentencing factors in R.C.

2929.12.” Id. at ¶ 15, quoting State v. Brimacombe, 195 Ohio App.3d 524, 2011-

Ohio-5032, ¶ 18 (6th Dist.), citing State v. Arnett, 88 Ohio St.3d 208, 215 (2000).

       {¶12} “Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to ‘state on the record that it considered

the statutory criteria or discuss[ed] them.’” Maggette at ¶ 32, quoting State v.

Polick, 101 Ohio App.3d 428, 431 (4th Dist.1995). “‘“A trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.”’” Id., quoting State v. Abrams, 8th Dist.

Cuyahoga No. 103786, 2016-Ohio-4570, ¶ 14, quoting State v. Payne, 114 Ohio

St.3d 502, 2007-Ohio-4642, ¶ 18. At Meeks’s sentencing hearing and in its

sentencing entry, the trial court considered the R.C. 2929.11 and 2929.12 factors.

(April 8, 2018 Tr. at 32, 36); (Doc. No. 254).

       {¶13} In determining the seriousness of Meeks’s conduct, the trial court

found that the three victims had suffered serious physical harm—all three died from

overdoses. See R.C. 2929.12(B)(2). The trial court also found that the victims’

deaths were the result of Meeks’s involvement in an organized criminal activity.


                                          -7-
Case No. 8-19-24


See R.C. 2929.12(B)(7). The trial court did not state whether any of the factors

under R.C. 2929.12(C)—(evidence indicating that Meeks’s conduct is less serious

than conduct normally constituting the offense)—were applicable.

        {¶14} In assessing whether Meeks was likely to commit future crimes, the

trial court weighed her prior record and determined that Meeks had not responded

favorably to previously imposed sanctions. The trial court found that Meeks was

out on bond at the time that she was selling “poison” (heroin laced with fentanyl

and other substances) and was aware that the drugs were lethal, and rather than take

the “poison” off the market, she instead “marketed [the drugs] with a warning of

caution. (Apr. 8, 2019 Tr. at 33); (See Apr. 8, 2019 Tr. at 37); (PSI at 3-8).

Specifically, Meeks told her drug customers to “not do it alone” and provided them

suboxone (to revive them) if they overdosed. (Id.); (See id.); (Id.) See R.C.

2929.12(D)(1), (D)(2). Moreover, the trial court found that Meeks was aware of the

potential harm caused by trafficking drugs because she continued to sell drugs even

after selling (drugs) to her boyfriend’s brother which resulted in his death.2 (Apr.

8, 2019 Tr. at 25); (PSI at 3-8). Lastly, the trial court did not indicate whether any

of the factors under 2929.12(E)—“factors indicating that the offender is not likely

to commit future crimes”—applied.




2
  On January 29, 2017 and on March 3, 2017, two additional people overdosed as a result of Meeks’s
involvement in organized criminal activity. (PSI at 3-8).

                                               -8-
Case No. 8-19-24


         {¶15} On appeal, Meeks argues that the trial court abused its discretion by

the weight given to the R.C. 2929.12 factors and by sentencing her to a maximum

term of imprisonment. In particular, she challenges the trial court’s conclusion that

her conduct is more serious than conduct normally constituting the offense because

the trial court did not apply the appropriate weight to the mitigating evidence

relating to the victim’s conduct in facilitating the offense. We disagree because “it

is ‘[t]he trial court [that], in imposing a sentence, determines the weight afforded to

any particular statutory factors, mitigating grounds, or other relevant

circumstances.’” State v. McKennelly, 12th Dist. Butler No. CA2017-04-055, 2017-

Ohio-9092, ¶ 15, quoting State v. Steger, 12th Dist. Butler No. CA2016-03-059,

2016-Ohio-7908, ¶ 18, citing State v. Stubbs, 10th Dist. Franklin No. 13AP-810,

2014-Ohio-3696, ¶ 16. “The fact that the trial court chose to weigh various

sentencing factors differently than how appellant would have weighed them does

not mean the trial court erred in imposing appellant’s sentence.” Id.

         {¶16} Next, Meeks argues that the trial court abused its discretion by

weighing the recidivism factors and by reaching the conclusion that Meeks did not

respond favorably to community-control sanctions.3                         See R.C. 2929.12(D)(1).

Meeks argues that because her involvement in the criminal enterprise ended on



3
  The record reveals that Meeks was ordered to serve intervention supervision in two other cases (that are not
subject to this appeal) and that she was under intervention supervision at the time she committed the offenses
that are the subject of this case.

                                                     -9-
Case No. 8-19-24


February 8, 2017— which was prior to her conviction and placement on community

control—the trial court could not find that she was not amenable to community

control under R.C. 2929.12(D)(1). Contrary to Meeks’s argument, the record

reflects that she was arrested as a result of a traffic stop on February 12, 2017 during

which she was found to be in possession of drugs and a large amount of cash, which

she admitted was from additional drug transactions. (Apr. 8, 2019 Tr. at 27); (PSI

at 5).   Further, notwithstanding Meeks’s account that her involvement in the

criminal enterprise ended on February 8, 2017, the PSI reflects that her co-defendant

admitted in June 2017 to working with her to distribute drugs. (PSI at 5). Also, the

record reflects that Meeks was previously convicted of theft on February 20, 2016.

See 2929.12(D)(2). Moreover, R.C. 2929.12(D) permits the trial court to consider

“any other relevant factors” indicating recidivism.           See R.C. 2929.12(D).

“Furthermore, evidence of other crimes, including crimes that never result in

criminal charges being pursued, or criminal charges that are dismissed as a result

of a plea bargain, may be considered at sentencing.” (Emphasis added.) State v.

Ford, 3d Dist. Union No. 14-10-07, 2010 Ohio-4069, ¶ 12, citing State v. Starkey,

7th Dist. No. 06 MA 110, 2007-Ohio-6702, ¶ 17, citing State v. Cooey, 46 Ohio

St.3d 20, 35 (1989), superseded by state constitutional amendment on other

grounds, State v. Smith, 80 Ohio St.3d 89, 1997-Ohio-355, citing State v. Tolliver,

9th Dist. Wayne No. 03CA0017, 2003-Ohio-5050, ¶ 24, citing United States v.


                                         -10-
Case No. 8-19-24


Mennuti, 679 F.2d 1032, 1037 (2d Cir.1982), and citing United States v. Needles,

472 F.2d 652, 654-56 (2d Cir.1973). As such, this argument lacks merit. Finally,

Meeks argues that trial court should have weighed in her favor that she was

genuinely remorseful under R.C. 2929.12(E)(5). (See Apr. 8, 2019 Tr. at 4-7, 34-

36). However, even if the trial court found that she was remorseful, it was the trial

court’s discretion to weigh the factors under R.C. 2929.12(D) and (E) to determine

whether Meeks overcame the presumption in favor of prison. Thus, the trial court

did not conclude that any of the R.C. 2929.12(E) factors indicating recidivism was

less like to commit future crimes were applicable. For these reasons, the trial court

did not abuse its discretion by concluding that a prison term was “the most effective

way to comply with the purposes and principles set forth in 2929.11” under

2929.12(A) on Counts One and Seven.

       {¶17} Therefore, we will not reverse Meeks’s sentence because (1) it is

within the permissible statutory range, (2) the trial court properly considered the

criteria found in R.C. 2929.11 and 2929.12, (3) the record clearly and convincingly

supports the trial court’s findings under R.C. 2929.11 and 2929.12, and (4) her

sentence is not otherwise contrary to law. See Maggette, 2016-Ohio-5554, at ¶ 36.

For these reasons, Meeks’s assignments of error are overruled.




                                        -11-
Case No. 8-19-24


       {¶18} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -12-